Title: Musco Livingston to the American Commissioners, 24 August 1778: résumé
From: Livingston, Musco
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, August 24, 1778: My illness since Capt. Tucker’s departure prevented my writing you concerning three prizes he sold to M. Puchelberg of Lorient, for Mr. Schweighauser’s account. Puchelberg advised Tucker of the high duty on the prize cargo of fish. Consequently Tucker permitted sale of the fish and the three vessels for 30,000 livres, a sum far short of the true value had provisions of the treaty with France been observed. Acting for Tucker, I am inquiring for information about the possibility of redress.>
